          Case 3:19-cv-00749-JCH Document 12 Filed 07/12/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

CHRISTOPHER E. BROWN,                                   :
an individual,                                          :
                                                        :      CASE NO.: 3:19-cv-00749-JCH
               Plaintiff,                               :
                                                        :
vs.                                                     :
                                                        :
CAPALBO STONINGTON REALTY LLC,                          :
a Connecticut Limited Liability Company,                :
                                                        :
               Defendant.                               :
                                                        /

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Plaintiff, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby

voluntarily dismisses this action with prejudice.

Dated: July 12, 2019                          Respectfully Submitted,


                                              By:       /s/ Louis I. Mussman
                                                         Louis I. Mussman (ct27484)
                                                         Ku & Mussman, P.A.
                                                         18501 Pines Boulevard
                                                         Suite 209-A
                                                         Pembroke Pines, FL 33029
                                                         Phone: (305) 891-1322
                                                         Fax: (305) 891-4512
                                                         E-mail: louis@kumussman.com

                                                        Ioannis A. Kaloidis, Esq. (ct25510)
                                                        The Kaloidis Law Firm, LLC
                                                        Local Counsel
                                                        580 Watertown Avenue
                                                        Waterbury, CT 06708
                                                        Tel: (203) 597-0010
                                                        Fax: (203) 597-0024
                                                        john@kaloidislaw.com

                                                        Attorneys for Plaintiff
                                                    1
         Case 3:19-cv-00749-JCH Document 12 Filed 07/12/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 12th day July 2019, I electronically filed the foregoing

with the Clerk of Court by using CM/ECF system and a true and correct copy has been furnished

via Email and U.S. Mail to the following:

Thomas J. Capalbo, III, Esq.
tjc3@cchlawoffice.com
Capalbo, Capalbo & Hartford, LLC
The Capalbo Building
67 High Street
Westerly, RI 02891
                                       By__/s/ Louis I. Mussman
                                           Louis I. Mussman, Esq.




                                              2
